Citation Nr: 0303388	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  

(The issues of entitlement to service connection for a 
cervical spine disability and fibromyalgia will be the 
subjects of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to September 
1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the November 2001 rating decision 
phrased the issue as entitlement to service connection for 
back strain; however, upon review of the reasons and bases 
section of the decision it is clear that the RO denied the 
veteran's claim to reopen the issue of service connection for 
a back disability on a new and material basis.  As such, the 
issue is rephrased as noted on the title page.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a cervical spine 
disability and fibromyalgia, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  An unappealed rating decision in September 1997 denied 
service connection for back strain.  

2.  Evidence received since the September 1997 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration and, when considered 
alone or together with all of the evidence, both old and new, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
for service connection for a back disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.) 

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the March 2002 Statement of the Case (SOC) the 
veteran was provided notice of the information, medical 
evidence or lay evidence necessary to substantiate the claim 
on appeal.  The SOC also notified the veteran of the 
pertinent laws and regulations, as well as her due process 
rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, voluminous VA 
and private treatment records, reports of VA examinations and 
personal hearing testimony.  In an October 2002 statement, 
the veteran indicated that she had no further evidence to 
submit.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the SOC issued in March 2002.  This 
document not only explained in plain language what evidence 
was needed to substantiate the claim, it also explained what 
the essential contents of that evidence must be, and advised 
the claimant of both what VA would do to obtain evidence and 
what type of evidence she should submit on her own behalf.  
Hence, the Board concludes that the correspondence discussed 
above demonstrates compliance with VA's notification 
requirements to the extent required by law.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate her claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and her representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In a September 1997 rating decision, the RO denied the 
veteran's claim for service connection for back strain.  The 
decision was predicated on a finding that such disability was 
not shown to be related to service.  That month, the veteran 
was notified of the adverse decision and her appellate 
rights.  The RO provided a statement of the case following 
receipt of the veteran's notice of disagreement, but the 
veteran failed to perfect her appeal.  Therefore, the 
September 1997 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  

The pertinent evidence of record at the time of the September 
1997 RO decision will be briefly summarized.

The service medical records show treatment for back pain 
without evidence of injury.  On her discharge examination in 
July 1993, the veteran denied any recurrent back pain in 
service and clinical evaluation of the musculoskeletal system 
was normal.  

VA treatment records from 1994 to 1996 mainly reflect 
complaint of and treatment for unrelated conditions.  The 
records do show a diagnosis of lumbar spine radiculopathy in 
August 1996 following a complaint of bilateral numbness in 
the legs.  

On VA examination in July 1997, the veteran reported that in 
1982 she had a spinal anesthetic for a vaginal delivery and 
that in 1984 she developed spasms in her lower back that 
extended up to the thoracic area and up to the neck.  The 
examiner believed that the veteran was relating the onset of 
spasms to the spinal anesthetic.  However, the examiner 
opined that because there was a 2-year interval between the 
spinal anesthetic and the onset of the muscle spasms he could 
not relate a connection between the two.  The examiner stated 
that there was no history of a back strain as claimed by the 
veteran, however, the veteran's complaints were of muscle 
spasms.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnoses of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The evidence added to the record since the September 1997 
rating decision consists of the following: (1) copies of 
service medical records; (2) VA and private treatment records 
dated from 1994 to 2001; (3) reports of VA examinations in 
April 1999 and June 1999; (4) medical articles pertaining to 
fibromyalgia; (5) a July 2002 letter from the veteran's 
employer; and (6) statements from the veteran, including 
personal hearing testimony.  

The evidence contained in item (1) was of record at the time 
of the September 1997 rating decision, and constitutes 
duplicate evidence.

The evidence contained in items (2) and (3) can be considered 
"new" in that it was not of record at the time of the 
September 1997 rating decision.  However, the additional 
records are not "material" because they do not establish the 
required etiological link between the veteran's period of 
service and her post-service low back problems.  In this 
regard, the Board notes that the VA neurological and 
gynecological examinations conducted in April 1999 and June 
1999, respectively, do not contain any findings regarding the 
low back.  Though the additional medical records reveal a 
current low back disability, they do not relate such 
disability to service.  

The medical articles contained in item (4) are not material 
because they pertain to an unrelated condition.  

The Board has also considered the sworn testimony of the 
veteran as well as statements from the veteran and her 
employer contained in items (5) and (6).  Insofar as the 
veteran's testimony and statements contend that her back 
disability is related to service they are cumulative of 
evidence that was of record at the time of the September 1997 
rating decision.  In addition, the veteran's employer's July 
2002 statement, describing the difficulties the veteran has 
at work because of her physical ailments, is insufficient to 
support the claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that lay persons are not competent to 
offer medical opinions).

Because the evidence submitted since the September 1997 
rating decision, when viewed either alone or in conjunction 
with the other evidence of record, does not show that the 
veteran's current back disability is related to service, it 
is merely cumulative and redundant, and has no significant 
effect upon the facts previously considered.  As such, it is 
not new and material as contemplated by 38 C.F.R. § 3.156(a), 
and provides no basis to reopen the claim of service 
connection for a back disability.  38 U.S.C.A. § 5108.  As 
the claim is not reopened, the Board does not reach the 
merits of the claim, including the application of the benefit 
of the doubt standard.  See 38 U.S.C.A. § 5107.


ORDER

The application to reopen the claim for service connection 
for a back disability is denied.



____________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

